Exhibit 10.2

 

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

OF

 

KKR & CO. L.P.

 

 

Dated as of July 14, 2010

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS AND OTHER MATTERS

1

 

 

 

Section 1.1

Definitions

1

Section 1.2

Construction

4

 

 

 

ARTICLE II REGISTRATION RIGHTS

5

 

 

 

Section 2.1

Exchange Registration

5

Section 2.2

Demand Registration

5

Section 2.3

Piggyback Registration

6

Section 2.4

Lock-Up Agreements

8

Section 2.5

Registration Procedures

8

Section 2.6

Indemnification by the Partnership

11

Section 2.7

Indemnification by Registering Covered Persons

12

Section 2.8

Conduct of Indemnification Proceedings

12

Section 2.9

Contribution

13

Section 2.10

Participation in Public Offering

14

Section 2.11

Other Indemnification

14

Section 2.12

Cooperation by the Partnership

14

Section 2.13

Parties in Interest

14

Section 2.14

Acknowledgement Regarding the Partnership

14

Section 2.15

Mergers, Recapitalizations, Exchanges or Other Transactions Affecting
Registrable Securities

14

 

 

 

ARTICLE III MISCELLANEOUS

15

 

 

 

Section 3.1

Term of the Agreement; Termination of Certain Provisions

15

Section 3.2

Amendments; Waiver

15

Section 3.3

Governing Law

15

Section 3.4

Submission to Jurisdiction; Waiver of Jury Trial

15

Section 3.5

Notices

17

Section 3.6

Severability

17

Section 3.7

Specific Performance

17

Section 3.8

Assignment; Successors

17

Section 3.9

No Third-Party Rights

18

Section 3.10

Section Headings

18

Section 3.11

Execution in Counterparts

18

 

 

 

Appendix A   Covered Person Questionnaire

 

 

i

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), is made and entered into
as of July 14, 2010, by and among KKR & Co. L.P., a Delaware limited partnership
(the “Partnership”), KKR Holdings L.P., a Cayman limited partnership (“KKR
Holdings”), and any Covered Person (defined below) from time to time party
hereto.

 

WHEREAS, KKR Holdings is a holder of Group Partnership Units (defined below),
which, subject to certain restrictions and requirements, are exchangeable at the
option of the holder thereof for the Partnership’s common units representing
limited partner interests (the “Common Units”); and

 

WHEREAS, the Partnership desires to provide KKR Holdings and Permitted
Transferees with registration rights with respect to Common Units underlying
their Group Partnership Units and any other Common Units they may otherwise hold
from time to time.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
covenants and provisions herein contained, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS AND OTHER MATTERS

 

Section 1.1             Definitions.  Capitalized terms used in this Agreement
without other definition shall, unless expressly stated otherwise, have the
meanings specified in this Section 1.1:

 

“Agreement” has the meaning ascribed to such term in the Recitals and includes
any amendments thereto.

 

“Beneficial owner” has the meaning set forth in Rule 13d-3 under the Exchange
Act.

 

“Board” means the Board of Directors of the Managing Partner.

 

“Common Units” has the meaning ascribed to such term in the Recitals and
includes any successor security thereto.

 

“Covered Group Partnership Units” means, with respect to a Covered Person, such
Covered Person’s Group Partnership Units.

 

“Covered Person” means KKR Holdings, any subsidiaries through which KKR Holdings
may from time to time hold Group Partnership Units, and any Permitted
Transferee, provided that any such Permitted Transferee agrees in writing to be
bound by the terms of this Agreement in accordance with Section 3.1(c).

 

“Demand Notice” has the meaning ascribed to such term in Section 2.2(a).

 

--------------------------------------------------------------------------------


 

“Demand Registration” has the meaning ascribed to such term in Section 2.2(a).

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

“Exchange Agreement” means one or more exchange agreements providing for the
exchange of Group Partnership Units or other securities issued by members of the
Group Partnership Group for Common Units, as contemplated by the Registration
Statement.

 

“Exchange Registration” has the meaning ascribed to such term in Section 2.1(a).

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Governmental Authority” means any national, local or foreign (including U.S.
federal, state or local) or supranational (including European Union)
governmental, judicial, administrative or regulatory (including self-regulatory)
agency, commission, department, board, bureau, entity or authority of competent
jurisdiction.

 

“Group Partnership I” means KKR Management Holdings L.P., a Delaware limited
partnership, and any successor thereto.

 

“Group Partnership II” means KKR Fund Holdings L.P., a Cayman limited
partnership, and any successor thereto.

 

“Group Partnership Agreements” means, collectively, the Amended and Restated
Limited Partnership Agreement of Group Partnership I and the Amended and
Restated Limited Partnership Agreement of Group Partnership II (and the
partnership agreement then in effect of any future partnership designated as a
Group Partnership), as they may each be amended, supplemented or restated from
time to time.

 

“Group Partnership Group” means, collectively, the Group Partnerships and their
respective subsidiaries.

 

“Group Partnership Unit” means, collectively, one partnership unit in each of
Group Partnership I and Group Partnership II (and any future partnership
designated as a Group Partnership) issued under its respective Group Partnership
Agreement.

 

“Group Partnerships” means, collectively, Group Partnership I and Group
Partnership II (and any future partnership designated as a Group Partnership).

 

“Indemnified Parties” has the meaning ascribed to such term in Section 2.6.

 

“Initial Registration” means the Common Units registered pursuant to the U.S.
Listing Registration Statement and the Primary Offering Registration Statement.

 

“KKR Holdings” has the meaning ascribed to such term in the Recitals and any
successor thereto.

 

2

--------------------------------------------------------------------------------


 

“Law” means any statute, law, ordinance, regulation, rule, code, executive
order, injunction, judgment, decree or other order issued or promulgated by any
Governmental Authority with jurisdiction over the Partnership or any Covered
Person, as the case may be.

 

“Managing Partner” means KKR Management LLC, a Delaware limited liability
company, and any successor or other person that is admitted to the Partnership
as general partner of the Partnership, each in its capacity as a general partner
of the Partnership (except as the context otherwise requires).

 

“Partnership” has the meaning ascribed to such term in the Recitals and includes
its successors.

 

“Permitted Transferee” means any transferee of a Group Partnership Unit after
the date hereof the transfer of which was authorized by KKR Holdings and
permitted by the Group Partnership Agreements.

 

“Primary Offering Registration Statement” means the Partnership’s registration
statement on Form S-1 (File No. 333-166687) with regard to an underwritten
public offering of Common Units.

 

“Public Offering” means an underwritten public offering pursuant to an effective
registration statement under the Securities Act, other than pursuant to a
registration statement on Form S-4 or Form S-8 or any similar or successor form.

 

“Registering Covered Person” has the meaning ascribed to such term in
Section 2.5(a).

 

“Registrable Securities” means Common Units that may be delivered in exchange
for Group Partnership Units or otherwise held by Covered Persons from time to
time. For purposes of this Agreement, Registrable Securities shall cease to be
Registrable Securities when (i) a Registration Statement covering resales of
such Registrable Securities has been declared effective under the Securities Act
by the SEC and such Registrable Securities have been disposed of pursuant to
such effective Registration Statement, (ii) such Registrable Securities of a
Covered Person are eligible to be sold by such Covered Person pursuant to
Rule 144 (or any successor provision then in effect) under the Securities Act or
(iii) such Registrable Securities cease to be outstanding (or issuable upon
exchange).

 

“Registration Expenses” means any and all expenses incident to the performance
of or compliance with any registration or marketing of securities, including all
(i) SEC and securities exchange registration and filing fees, and all other fees
and expenses payable in connection with the listing of securities on any
securities exchange or automated interdealer quotation system, (ii) fees and
expenses of compliance with any securities or “blue sky” laws (including
reasonable fees and disbursements of counsel in connection with “blue sky”
qualifications of the securities registered), (iii) expenses in connection with
the preparation, printing, mailing and delivery of any registration statements,
prospectuses and other documents in connection therewith and any amendments or
supplements thereto, (iv) security engraving and printing expenses, (v) internal
expenses of the Managing Partner, the Partnership and the Group Partnership
Group (including, without limitation, all salaries and expenses of the officers
and

 

3

--------------------------------------------------------------------------------


 

employees of the Managing Partner, the Partnership or the Group Partnership
Group performing legal or accounting duties), (vi) reasonable fees and
disbursements of counsel for the Managing Partner, the Partnership or the Group
Partnership Group and customary fees and expenses for independent certified
public accountants retained by the Managing Partner, the Partnership or the
Group Partnership Group (including the expenses relating to any comfort letters
or costs associated with the delivery by independent certified public
accountants of any comfort letters requested pursuant to Section 2.5(i)),
(vii) reasonable fees and expenses of any special experts retained by the
Managing Partner, the Partnership or the Group Partnership Group in connection
with such registration, (viii) reasonable fees, out-of-pocket costs and expenses
of the Covered Persons, including one counsel selected by KKR Holdings for all
of the Covered Persons participating in the offering, (ix) fees and expenses in
connection with any review by FINRA of the underwriting arrangements or other
terms of the offering, and all fees and expenses of any “qualified independent
underwriter,” including the fees and expenses of any counsel thereto, (x) fees
and disbursements of underwriters customarily paid by issuers or sellers of
securities, but excluding any underwriting fees, discounts and commissions
attributable to the sale of Registrable Securities, (xi) costs of printing and
producing any agreements among underwriters, underwriting agreements, any “blue
sky” or legal investment memoranda and any selling agreements and other
documents in connection with the offering, sale or delivery of the Registrable
Securities, (xii) transfer agents’ and registrars’ fees and expenses and the
fees and expenses of any other agent or trustee appointed in connection with
such offering, (xiii) expenses relating to any analyst or investor presentations
or any “road shows” undertaken in connection with the registration, marketing or
selling of the Registrable Securities, (xiv) fees and expenses payable in
connection with any ratings of the Registrable Securities, including expenses
relating to any presentations to rating agencies and (xv) all out-of-pocket
costs and expenses incurred by the Managing Partner, the Partnership, the Group
Partnership Group or their appropriate officers in connection with their
compliance with Section 2.5(m).

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“U.S. Listing Registration Statement” means the Partnership’s registration
statement on Form S-1 (File No. 333-165414) with regard to the distribution of
Common Units to holders of common units of KKR & Co. (Guernsey) L.P.

 

Section 1.2             Construction.  Unless the context requires otherwise:
(a) any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns, pronouns
and verbs shall include the plural and vice versa; (b) references to Articles
and Sections refer to Articles and Sections of this Agreement; (c) the terms
“include,” “includes,” “including” or words of like import shall be deemed to be
followed by the words “without limitation;” and the terms “hereof,” “herein” or
“hereunder” refer to this Agreement as a whole and not to any particular
provision of this Agreement; and (d) the word “person” means an individual or a
corporation, limited liability company, partnership, joint venture, trust,
unincorporated organization, association (including any group, organization,
co-tenancy, plan, board, council or committee), Governmental Authority or other
entity (or series

 

4

--------------------------------------------------------------------------------


 

thereof). The table of contents and headings contained in this Agreement are for
reference purposes only, and shall not affect in any way the meaning or
interpretation of this Agreement.

 

ARTICLE II

 

REGISTRATION RIGHTS

 

Section 2.1             Exchange Registration.

 

(a)           The Partnership shall use its commercially reasonable efforts to
cause to be declared effective under the Securities Act by the SEC, prior to
October 1, 2010, one or more registration statements (the “Exchange
Registration”), one or more of which may be in the form of a “shelf”
registration statement, covering (i) the delivery by the Partnership, its
subsidiaries, or the Group Partnership Group, from time to time, to the Covered
Persons of Common Units registered under the Securities Act in exchange for such
Group Partnership Units or (ii) if the Partnership determines that the
registration provided for in clause (i) is not available for any reason, the
registration of resale of such Common Units by any Covered Persons.

 

(b)           The Partnership shall be liable for and pay all Registration
Expenses in connection with any Exchange Registration, regardless of whether
such registration is effected.

 

(c)           Upon notice to each Covered Person participating in any Exchange
Registration, the Partnership may postpone effecting a registration pursuant to
this Section 2.1 (or, with respect to an effective registration statement,
restrict sales thereunder) on up to three occasions during any period of six
consecutive months for a reasonable time specified in the notice but not
exceeding 120 days in the aggregate (which period may not be extended or
renewed), if (i) the Managing Partner shall determine in good faith that
effecting the registration would materially and adversely affect an offering of
securities of the Partnership the preparation of which had then been commenced
or (ii) the Partnership is in possession of material non-public information the
disclosure of which during the period specified in such notice the Managing
Partner believes in good faith would not be in the best interests of the
Partnership.

 

Section 2.2             Demand Registration.

 

(a)           If at any time on or after October 1, 2010 the Partnership shall
receive a written request (a “Demand Notice”) from KKR Holdings that the
Partnership effect the registration under the Securities Act of all or any
portion of the Registrable Securities as specified in the Demand Notice (a
“Demand Registration”), specifying the information set forth under
Section 2.5(j), then the Partnership shall use its commercially reasonable
efforts to effect, as expeditiously as reasonably practicable, subject to the
restrictions in Section 2.2(d), the registration under the Securities Act of the
Registrable Securities for which KKR Holdings has requested registration under
this Section 2.2, which may be in the form of a “shelf” registration statement,
all to the extent necessary to permit the disposition (in accordance with the
intended methods thereof as aforesaid) of the Registrable Securities so to be
registered.

 

(b)           At any time prior to the effective date of the registration
statement relating to such registration, KKR Holdings may revoke such Demand
Registration request by providing

 

5

--------------------------------------------------------------------------------


 

a notice to the Partnership revoking such request.  The Partnership shall be
liable for and pay all Registration Expenses in connection with any Demand
Registration.

 

(c)           If a Demand Registration involves an underwritten Public Offering
and the managing underwriter advises the Partnership and KKR Holdings that, in
its view, the number of units of Registrable Securities requested to be included
in such registration exceeds the largest number of units that can be sold
without having a material adverse effect on such offering, including the price
at which such units can be sold (the “Maximum Offering Size”), the Partnership
shall include in such registration, in the priority listed below, up to the
Maximum Offering Size:

 

(i)            first, all Registrable Securities requested to be registered in
the Demand Registration by KKR Holdings (allocated, if necessary for the
offering not to exceed the Maximum Offering Size, in such proportions as shall
be determined by KKR Holdings);

 

(ii)           second, any securities proposed to be registered by the
Partnership or any securities proposed to be registered for the account of any
other persons, with such priorities among them as the Partnership shall
determine.

 

(d)           Upon notice to KKR Holdings, the Partnership may postpone
effecting a registration pursuant to this Section 2.2 (or, with respect to an
effective registration statement, restrict sales thereunder) on up to three
occasions during any period of six consecutive months for a reasonable time
specified in the notice but not exceeding 120 days in the aggregate (which
period may not be extended or renewed), if (i) the Managing Partner shall
determine in good faith that effecting the registration would materially and
adversely affect an offering of securities of the Partnership the preparation of
which had then been commenced or (ii) the Partnership is in possession of
material non-public information the disclosure of which during the period
specified in such notice the Managing Partner believes in good faith would not
be in the best interests of the Partnership.

 

Section 2.3             Piggyback Registration.

 

(a)           Subject to any contractual obligations to the contrary, if the
Partnership proposes at any time to register under the Securities Act any of the
equity securities issued by it (other than the Initial Registration or any
registration on Form S-8 or Form S-4, or any successor forms, relating to Common
Units issuable in connection with any employee benefit or similar plan of the
Partnership or pursuant to restricted equity awards granted by KKR Holdings or
in connection with a direct or indirect acquisition by the Partnership of
another person or as a recapitalization or reclassification of securities of the
Partnership), whether or not for sale for its own account, the Partnership shall
each such time give prompt notice at least 15 business days prior to the
anticipated filing date of the registration statement relating to such
registration to KKR Holdings, which notice shall offer KKR Holdings the
opportunity to elect to include in such registration statement the number of
Registrable Securities of the same class or series as those proposed to be
registered held by Covered Persons as KKR Holdings may request (a “Piggyback
Registration”), subject to the provisions of Section 2.3(b).  If KKR Holdings
elects to effect a Piggyback Registration, the Partnership shall give notice of
the registration statement relating to such registration to those Covered
Persons who KKR Holdings determines to afford

 

6

--------------------------------------------------------------------------------


 

participation in the Piggyback Registration.  Upon the request of KKR Holdings,
the Partnership shall use its commercially reasonable efforts to effect the
registration under the Securities Act of all Registrable Securities that the
Partnership has been so requested to register by KKR Holdings, to the extent
necessary to permit the disposition of the Registrable Securities to be so
registered, provided that (i) if such registration involves an underwritten
Public Offering, all such Covered Persons to be included in the Partnership’s
registration must sell their Registrable Securities to the underwriters selected
by the Partnership on the same terms and conditions as apply to the Partnership
or any other selling person, as applicable, and (ii) if, at any time after
giving notice of its intention to register any securities pursuant to this
Section 2.3(a) and prior to the effective date of the registration statement
filed in connection with such registration, the Partnership shall determine for
any reason not to register such securities, the Partnership shall give notice to
all such Covered Persons and, thereupon, shall be relieved of its obligation to
register any Registrable Securities in connection with such registration.  No
registration effected under this Section 2.3 shall relieve the Partnership of
its obligations to effect an Exchange Registration or Demand Registration to the
extent required by Section 2.1 or Section 2.2, respectively. The Partnership
shall pay all Registration Expenses in connection with each Piggyback
Registration.

 

(b)           Subject to Section 2.2(c) and any other contractual obligations to
the contrary, if a Piggyback Registration involves an underwritten Public
Offering and the managing underwriter advises the Partnership that, in its view,
the number of Registrable Securities that the Partnership and such Covered
Persons intend to include in such registration exceeds the Maximum Offering
Size, the Partnership shall include in such registration, in the following
priority, up to the Maximum Offering Size:

 

(i)            first, the Partnership securities proposed to be registered for
the account of the Partnership;

 

(ii)           second, the Partnership securities proposed to be registered
pursuant to any demand registration rights of third parties;

 

(iii)          third, all Registrable Securities requested to be included in
such registration by any Covered Persons and all Partnership Securities
requested to be included in such registration pursuant to any piggyback
registration rights of third parties, allocated, if necessary for the offering
not to exceed the Maximum Offering Size, (i) as among such Covered Persons as a
group, on the one hand, and any such third parties, on the other hand, pro rata
based on the number of Registrable Securities owned by such Covered Persons and
the number of Partnership Securities with respect to which such third parties
are entitled to request piggyback registration, and (ii) as among such Covered
Persons, in such proportions as shall be determined by KKR Holdings; and

 

(iv)          fourth, any securities proposed to be registered for the account
of any other persons with such priorities among them as the Partnership shall
determine.

 

(c)           Notwithstanding any provision in this Section 2.3 or elsewhere in
this Agreement, no provision relating to the registration of Registrable
Securities shall be construed as permitting any Covered Person to effect a
transfer of securities that is otherwise prohibited by

 

7

--------------------------------------------------------------------------------


 

the terms of any agreement between such Covered Person and the Partnership or
any of its subsidiaries.  Unless the Partnership shall otherwise consent, the
Partnership shall not be obligated to provide notice or afford Piggyback
Registration to KKR Holdings or any other Covered Person pursuant to this
Section 2.3 unless some or all of such person’s Registrable Securities are
permitted to be transferred under the terms of applicable agreements between
such person and the Partnership or any of its subsidiaries.

 

Section 2.4             Lock-Up Agreements.  If any registration of Registrable
Securities shall be effected in connection with a Public Offering, neither the
Partnership nor any Covered Person shall effect any public sale or distribution,
including any sale pursuant to Rule 144, of any Common Units or other security
of the Partnership (except as part of such Public Offering) during the period
beginning 14 days prior to the effective date of the applicable registration
statement until the earlier of (i) such time as the Partnership and the lead
managing underwriter shall agree and (ii) 60 days following the pricing of the
Public Offering.

 

Section 2.5             Registration Procedures.  In connection with any request
by KKR Holdings that Registrable Securities be registered pursuant to Sections
2.2 or 2.3, subject to the provisions of such Sections, the paragraphs below
shall be applicable, and in connection with any Exchange Registration pursuant
to Section 2.1, paragraphs (a), (c), (d), (e) and (l) below shall be applicable:

 

(a)           The Partnership shall as expeditiously as reasonably practicable
prepare and file with the SEC a registration statement on any form for which the
Partnership then qualifies or that counsel for the Partnership shall deem
appropriate and which form shall be available for the registration of the
Registrable Securities to be registered thereunder in accordance with the
intended method of distribution thereof, and use its commercially reasonable
efforts to cause such filed registration statement to become and remain
effective for a period of not less than 40 days, or in the case of an Exchange
Registration until all of the Registrable Securities of the Covered Persons
included in any such registration statement (each, a “Registering Covered
Person”) shall have actually been exchanged thereunder.

 

(b)           Prior to filing a registration statement or prospectus or any
amendment or supplement thereto, the Partnership shall, if requested, furnish to
each Registering Covered Person and each underwriter, if any, of the Registrable
Securities covered by such registration statement copies of such registration
statement as proposed to be filed, and thereafter the Partnership shall furnish
to such Registering Covered Person and each such underwriter, if any, such
number of copies of such registration statement, each amendment and supplement
thereto (in each case including all exhibits thereto and documents incorporated
by reference therein), the prospectus included in such registration statement
(including each preliminary prospectus and any summary prospectus) and any other
prospectus filed under Rule 424 or Rule 430A under the Securities Act and such
other documents as such Registering Covered Person or such underwriter may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Registering Covered Person.  The Registering Covered
Person shall have the right to request that the Partnership modify any
information contained in such registration statement, amendment and supplement
thereto pertaining to such

 

8

--------------------------------------------------------------------------------


 

Registering Covered Person and the Partnership shall use its all commercially
reasonable efforts to comply with such request, provided, however, that the
Partnership shall not have any obligation to so modify any information if the
Partnership reasonably expects that so doing would cause the prospectus to
contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading.

 

(c)           After the filing of the registration statement, the Partnership
shall (i) cause the related prospectus to be supplemented by any required
prospectus supplement, and, as so supplemented, to be filed pursuant to Rule 424
under the Securities Act, (ii) comply with the provisions of the Securities Act
with respect to the disposition of all Registrable Securities covered by such
registration statement during the applicable period in accordance with the
intended methods of disposition by the Registering Covered Persons thereof set
forth in such registration statement or supplement to such prospectus and
(iii) promptly notify each Registering Covered Person holding Registrable
Securities covered by such registration statement of any stop order issued or
threatened by the SEC suspending the effectiveness of such registration
statement or any state securities commission and take all commercially
reasonable efforts to prevent the entry of such stop order or to obtain the
withdrawal of such order if entered.

 

(d)           To the extent any “free writing prospectus” (as defined in
Rule 405 under the Securities Act) is used, the Partnership shall file with the
SEC any free writing prospectus that is required to be filed by the Partnership
with the SEC in accordance with the Securities Act and retain any free writing
prospectus not required to be filed.

 

(e)           The Partnership shall use its commercially reasonable efforts to
(i) register or qualify the Registrable Securities covered by such registration
statement under such other securities or “blue sky” laws of such jurisdictions
in the United States any Registering Covered Person holding such Registrable
Securities or each underwriter, if any, reasonably (in light of the intended
plan of distribution) requests and (ii) cause such Registrable Securities to be
registered with or approved by such other governmental agencies or authorities
as may be necessary by virtue of the business and operations of the Partnership
and do any and all other acts and things that may be reasonably necessary or
advisable to enable such Registering Covered Person to consummate the
disposition of the Registrable Securities owned by such person, provided that
the Partnership shall not be required to (A) qualify generally to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 2.5(e), (B) subject itself to taxation in any such jurisdiction or
(C) consent to general service of process in any such jurisdiction.

 

(f)            The Partnership shall immediately notify each Registering Covered
Person holding such Registrable Securities covered by such registration
statement or each underwriter, if any, at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, of the occurrence
of an event requiring the preparation of a supplement or amendment to such
prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and promptly prepare
and

 

9

--------------------------------------------------------------------------------


 

make available to each such Registering Covered Person or underwriter, if any,
and file with the SEC any such supplement or amendment.

 

(g)           KKR Holdings shall select an underwriter or underwriters in
connection with any Demand Registration that relates to a Public Offering.  In
connection with any Public Offering, the Partnership shall enter into customary
agreements (including an underwriting agreement in customary form) and take all
other actions as are reasonably required in order to expedite or facilitate the
disposition of such Registrable Securities in any such Public Offering,
including if necessary the engagement of a “qualified independent underwriter”
in connection with the qualification of the underwriting arrangements with
FINRA.

 

(h)           Subject to the execution of confidentiality agreements
satisfactory in form and substance to the Partnership in the exercise of its
good faith judgment, pursuant to the reasonable request of KKR Holdings or any
underwriter, the Partnership will give to each Registering Covered Person, each
underwriter (if any) and their respective counsel and accountants (i) reasonable
and customary access to its books and records and (ii) such opportunities to
discuss the business of the Partnership with its directors, officers, employees,
counsel and the independent public accountants who have certified its financial
statements, as shall be appropriate, in the reasonable judgment of counsel to
such Registering Covered Person or underwriter, to enable them to exercise their
due diligence responsibility.

 

(i)            The Partnership shall use its commercially reasonable efforts to
furnish to each Registering Covered Person and to each such underwriter, if any,
a signed counterpart, addressed to such person or underwriter, of (i) an opinion
or opinions of counsel to the Partnership and (ii) a comfort letter or comfort
letters from the Partnership’s independent public accountants, each in customary
form and covering such matters of the kind customarily covered by opinions or
comfort letters, as the case may be, as KKR Holdings or any underwriter
reasonably requests.

 

(j)            Each Registering Covered Person registering securities under
Sections 2.2 or 2.3 shall promptly furnish in writing to the Partnership the
information set forth in Appendix A (which may be amended from time to time as
necessary or advisable in light of applicable Law) and such other information
regarding itself and the distribution of the Registrable Securities as the
Partnership may from time to time reasonably request and such other information
as may be legally required or advisable in connection with such registration.

 

(k)           Each Registering Covered Person and each underwriter, if any,
agrees that, upon receipt of any notice from the Partnership of the happening of
any event of the kind described in Section 2.5(f), such Registering Covered
Person or underwriter shall forthwith discontinue disposition of Registrable
Securities pursuant to the registration statement covering such Registrable
Securities until such Registering Covered Person’s or underwriter’s receipt of
the copies of the supplemented or amended prospectus contemplated by
Section 2.5(f), and, if so directed by the Partnership, such Registering Covered
Person and any such underwriter shall deliver to the Partnership all copies,
other

 

10

--------------------------------------------------------------------------------


 

than any permanent file copies then in such Registering Covered Person’s
possession, of the most recent prospectus covering such Registrable Securities
at the time of receipt of such notice.  If the Partnership shall give such
notice, the Partnership shall extend the period during which such registration
statement shall be maintained effective (including the period referred to in
Section 2.5(a)) by the number of days during the period from and including the
date of the giving of notice pursuant to Section 2.5(f) to the date when the
Partnership shall make available to such Registering Covered Person a prospectus
supplemented or amended to conform with the requirements of Section 2.5(f).

 

(l)            The Partnership shall use its commercially reasonable efforts to
list all Registrable Securities covered by such registration statement on any
securities exchange or quotation system on which any of the Registrable
Securities are then listed or traded.

 

(m)          The Partnership shall have appropriate officers of the Managing
Partner, the Partnership or the Group Partnerships (i) prepare and make
presentations at any “road shows” and before analysts and rating agencies, as
the case may be, (ii) take other actions to obtain ratings for any Registrable
Securities and (iii) otherwise use their commercially reasonable efforts to
cooperate as reasonably requested by the underwriters in the offering, marketing
or selling of the Registrable Securities.

 

(n)           The Partnership shall cooperate with the Registering Covered
Persons to facilitate the timely delivery of Registrable Securities to be sold,
which shall not bear any restrictive legends, and to enable such Registrable
Securities to be issued in such denominations and registered in such names as
such Registering Covered Persons may reasonably request at least two business
days prior to the closing of any sale of Registrable Securities.

 

Section 2.6             Indemnification by the Partnership.  In the event of any
registration of any Registrable Securities of the Partnership under the
Securities Act pursuant to this Article II, the Partnership will, and it hereby
does, indemnify and hold harmless, to the extent permitted by law, a Registering
Covered Person, each affiliate of such Registering Covered Person and their
respective directors and officers or general and limited partners or members and
managing members (including any director, officer, affiliate, employee, agent
and controlling person of any of the foregoing) and each other person, if any,
who controls such seller within the meaning of the Securities Act (collectively,
the “Indemnified Parties”), from and against any and all losses, claims, damages
and liabilities (including, without limitation, legal fees and other expenses
incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are incurred), joint or several, that arise
out of, or are based upon, (1) any untrue statement or alleged untrue statement
of a material fact contained in any registration statement or amendment or
supplement thereto under which such Registrable Securities were registered or
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary in order to make the statements therein not
misleading, or (2) any untrue statement or alleged untrue statement of a
material fact contained in any prospectus, any free writing prospectus or any
“issuer information” filed or required to be filed pursuant to Rule 433(d) under
the Securities Act in respect of the Registrable Securities, or amendment or
supplement thereto, or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not

 

11

--------------------------------------------------------------------------------


 

misleading; provided, that the Partnership shall not be liable to any
Indemnified Party in any such case to the extent that any such loss, claim,
damage, liability (or action or proceeding in respect thereof) or expense arises
out of or is based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in such registration statement, prospectus,
any free writing prospectus or any “issuer information” filed or required to be
filed pursuant to Rule 433(d) under the Securities Act in respect of the
Registrable Securities, or amendment or supplement thereto, in reliance upon and
in conformity with written information furnished to the Partnership by a
Registering Covered Person specifically for use in the preparation thereof.  KKR
Holdings may enforce the provisions of this Section 2.6 for, on behalf of or in
the name of any Indemnified Party.

 

Section 2.7             Indemnification by Registering Covered Persons.   Each
Registering Covered Person hereby indemnifies and holds harmless, and the
Partnership may require, as a condition to including any Registrable Securities
in any registration statement filed in accordance with this Article II, that the
Partnership shall have received an undertaking reasonably satisfactory to it
from any underwriter to indemnify and hold harmless, the Partnership and all
other prospective sellers of Registrable Securities, the directors of the
Managing Partner, each officer of the Managing Partner or the Partnership who
signed the Registration Statement and each person, if any, who controls the
Partnership and all other prospective sellers of Registrable Securities within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act to the same extent as the indemnity set forth in Section 2.6 above, but only
with respect to any losses, claims, damages or liabilities that arise out of, or
are based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with written information
furnished to the Partnership by a Registering Covered Person specifically for
use in the preparation of such registration statement, prospectus, any free
writing prospectus or any “issuer information” filed or required to be filed
pursuant to Rule 433(d) under the Securities Act in respect of the Registrable
Securities, or amendment or supplement thereto.  Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
the Partnership, any of the Registering Covered Persons or any underwriter, or
any of their respective affiliates, directors, officers or controlling persons
and shall survive the transfer of such securities by such person.  In no event
shall any such indemnification liability of any Registering Covered Person be
greater in amount than the dollar amount of the proceeds received by such
Registering Covered Person upon the sale of the Registrable Securities giving
rise to such indemnification obligation.

 

Section 2.8             Conduct of Indemnification Proceedings.  Promptly after
receipt by an Indemnified Party hereunder of written notice of the commencement
of any action or proceeding with respect to which a claim for indemnification
may be made pursuant to this Article II, such Indemnified Party will, if a claim
in respect thereof is to be made against an indemnifying party, give written
notice to the latter of the commencement of such action; provided, that the
failure of the Indemnified Party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under this Article II, except
to the extent that the indemnifying party is prejudiced by such failure to give
notice.

 

In case any such action is brought against an Indemnified Party, unless in such
Indemnified Party’s reasonable judgment, based on advice of counsel, a conflict
of interest between such Indemnified Party and indemnifying party may reasonably
exist in respect of such

 

12

--------------------------------------------------------------------------------


 

claim, the indemnifying party will be entitled to participate in and to assume
control of the defense thereof, jointly with any other indemnifying party
similarly notified to the extent that it may wish, with counsel reasonably
satisfactory to such Indemnified Party, and after notice from the indemnifying
party to such Indemnified Party of its election so to assume the defense
thereof, the indemnifying party will not be liable to such Indemnified Party for
any legal or other expenses subsequently incurred by the latter in connection
with the defense thereof other than reasonable costs of investigation.  It is
understood and agreed that the indemnifying person shall not, in connection with
any proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Parties, and that all such fees and expenses shall
be reimbursed as they are incurred. Any such separate firm (x) for any Covered
Person, its affiliates, directors and officers and any control persons of such
Indemnified Party shall be designated in writing by KKR Holdings, (y) in all
other cases shall be designated in writing by the Managing Partner.  The
indemnifying person shall not be liable for any settlement or compromise of a
claim, suit, investigation or proceeding, which is effected without its written
consent (which shall not be unreasonably withheld), but if settled or
compromised with such consent, the indemnifying person agrees to indemnify each
Indemnified Party from and against any loss or liability by reason of such
settlement or compromise.  No indemnifying person shall, without the written
consent of the Indemnified Party (which shall not be unreasonably withheld),
effect any settlement or compromise of any pending or threatened claim, suit,
investigation or proceeding in respect of which any Indemnified Party is or
could have been a party and indemnification could have been sought hereunder by
such Indemnified Party, unless such settlement (A) includes an unconditional
release of such Indemnified Party, in form and substance reasonably satisfactory
to such Indemnified Party, from all liability on claims that are the subject
matter of such claim, suit, investigation or proceeding, (B) does not include
any statement as to or any admission of fault, culpability or a failure to act
by or on behalf of any Indemnified Party, and (C) does not impose on such
Indemnified Party any liability or other obligation other than the payment of
monetary sums that will be fully paid by or on behalf of the indemnifying party.

 

Section 2.9             Contribution.  If the indemnification provided for in
this Article II from the indemnifying party is unavailable to an Indemnified
Party hereunder in respect of any losses, claims, damages, liabilities or
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such losses, claims, damages,
liabilities or expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and Indemnified Parties in connection
with the actions which resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations.  The relative
fault of such indemnifying party and Indemnified Parties shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact, has been made by, or relates to information
supplied by, such indemnifying party or Indemnified Parties, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such action.  The amount paid or payable by a party under this
Section 2.9 as a result of the losses, claims, damages, liabilities and expenses
referred to above shall be deemed to include any legal or other fees or expenses
reasonably incurred by such party in connection with any claim, suit,
investigation or proceeding.

 

13

--------------------------------------------------------------------------------


 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 2.9 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

 

Section 2.10           Participation in Public Offering.  No Covered Person may
participate in any Public Offering hereunder unless such Covered Person
(a) agrees to sell such Covered Person’s securities on the basis provided in any
underwriting arrangements approved by KKR Holdings and (b) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements and the provisions of this Agreement in respect of
registration rights.

 

Section 2.11           Other Indemnification.  Indemnification similar to that
specified herein (with appropriate modifications) shall be given by the
Partnership and the Registering Covered Person participating therein with
respect to any required registration or other qualification of securities under
any Law other than the Securities Act.

 

Section 2.12           Cooperation by the Partnership.  If any Covered Person
shall transfer any Registrable Securities pursuant to Rule 144, the Partnership
shall use its commercially reasonable efforts to cooperate with the Covered
Person and shall provide to the Covered Person such information as may be
required to be provided under Rule 144.

 

Section 2.13           Parties in Interest.  Each Covered Person shall be
entitled to receive the benefits of this Agreement and shall be bound by the
terms and provisions of this Agreement by reason of such Covered Person’s
election to participate in a registration under this Article II.  To the extent
Group Partnership Units are effectively transferred in accordance with the terms
of the Group Partnership Agreements, the transferee of such Group Partnership
Units shall be entitled to receive the benefits of this Agreement and shall be
bound by the terms and provisions of this Agreement upon becoming bound hereby
pursuant to Section 3.1(c).

 

Section 2.14           Acknowledgement Regarding the Partnership.  Other than
those determinations reserved expressly to KKR Holdings, all determinations
necessary or advisable under this Article II shall be made by the Managing
Partner, the determinations of which shall be final and binding.

 

Section 2.15           Mergers, Recapitalizations, Exchanges or Other
Transactions Affecting Registrable Securities.  The provisions of this Agreement
shall apply to the full extent set forth herein with respect to the Registrable
Securities, to any and all securities or units of the Group Partnerships or the
Partnership or any successor or assign of any such person (whether by merger,
amalgamation, consolidation, sale of assets or otherwise) that may be issued in
respect of, in exchange for, or in substitution of such Registrable Securities,
by reason of any dividend, split, issuance, reverse split, combination,
recapitalization, reclassification, merger, amalgamation, consolidation or
otherwise.

 

14

--------------------------------------------------------------------------------


 

ARTICLE III

 

MISCELLANEOUS

 

Section 3.1             Term of the Agreement; Termination of Certain
Provisions.

 

(a)           The term of this Agreement shall continue until the first to occur
of (i) such time as no Covered Person holds any Covered Group Partnership Units
or Registrable Securities and (ii) such time as the Agreement is terminated by
KKR Holdings.

 

(b)           Unless this Agreement is theretofore terminated pursuant to
Section 3.1(a) hereof, a Covered Person shall be bound by the provisions of this
Agreement with respect to any Covered Group Partnership Units or Registrable
Securities until such time as such Covered Person ceases to hold any Covered
Group Partnership Units or Registrable Securities.  Thereafter, such Covered
Person shall no longer be bound by the provisions of this Agreement other than
Sections 2.7, 2.8, 2.9 and 2.11 and this Article III.  Any person that has
ceased to be a Covered Person and that reacquires Covered Group Partnership
Units or Registrable Securities shall be a Covered Person; provided that such
person shall first sign an agreement in the form approved by the Partnership
acknowledging that such person is bound by the terms and provisions of the
Agreement and such agreement is received by the Partnership.

 

(c)           Any Permitted Transferee shall be a Covered Person; provided that
such Permitted Transferee is authorized by KKR Holdings to become a Covered
Person and such Permitted Transferee signs an agreement in the form approved by
the Partnership acknowledging that such Permitted Transferee is bound by the
terms and provisions of the Agreement and such agreement is received by the
Partnership.

 

Section 3.2             Amendments; Waiver.

 

(a)           The provisions of this Agreement may be amended by the Partnership
and KKR Holdings; provided that any consent, waiver, vote or approval that may
be required under this Agreement and any amendment of this Agreement that has
the effect of materially increasing the liabilities of a Covered Person
hereunder or making the obligations of a Covered Person hereunder materially
more onerous to such Covered Person shall require the approval of such Covered
Person.

 

(b)           Each Covered Person understands that from time to time certain
other persons may become Covered Persons and certain Covered Persons will cease
to be bound by the provisions of this Agreement pursuant to the terms hereof.

 

Section 3.3             Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

Section 3.4             Submission to Jurisdiction; Waiver of Jury Trial.

 

(a)           Any and all disputes which cannot be settled amicably, including
any ancillary claims of any party arising out of, relating to or in connection
with the validity,

 

15

--------------------------------------------------------------------------------


 

negotiation, execution, interpretation, performance or non-performance of this
Agreement (including without limitation the validity, scope and enforceability
of this arbitration provision) shall be finally settled by arbitration conducted
by a single arbitrator in New York, New York in accordance with the
then-existing Rules of Arbitration of the International Chamber of Commerce;
provided, however, that KKR Holdings shall not be subject to this Section 3.4.
If the parties to the dispute fail to agree on the selection of an arbitrator
within thirty (30) days of the receipt of the request for arbitration, the
International Chamber of Commerce shall make the appointment.  The arbitrator
shall be a lawyer and shall conduct the proceedings in the English language.
Performance under this Agreement shall continue if reasonably possible during
any arbitration proceedings. Except as required by law or as may be reasonably
required in connection with ancillary judicial proceedings to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm or challenge an arbitration award, the arbitration
proceedings, including any hearings, shall be confidential, and the parties
shall not disclose any awards, any materials in the proceedings created for the
purpose of the arbitration, or any documents produced by another party in the
proceedings not otherwise in the public domain.

 

(b)           Notwithstanding the provisions of paragraph (a), the Managing
Partner may bring, or may cause the Partnership to bring, on behalf of the
Managing Partner or the Partnership, an action or special proceeding in any
court of competent jurisdiction for the purpose of compelling a party to
arbitrate, seeking temporary or preliminary relief in aid of an arbitration
hereunder, or enforcing an arbitration award and, for the purposes of this
paragraph (b), each Covered Person (i) expressly consents to the application of
paragraph (c) of this Section 3.4 to any such action or proceeding, (ii) agrees
that proof shall not be required that monetary damages for breach of the
provisions of this Agreement would be difficult to calculate and that remedies
at law would be inadequate, and (iii) irrevocably appoints the Managing Partner
as such Covered Person’s agent for service of process in connection with any
such action or proceeding and agrees that service of process upon such agent,
who shall promptly advise such Covered Person of any such service of process,
shall be deemed in every respect effective service of process upon the Covered
Person in any such action or proceeding.

 

(c)           EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
FEDERAL AND STATE COURTS LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY
JUDICIAL PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 3.4, OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR
CONTEMPLATED ARBITRATION ARISING OUT OF OR RELATING TO OR CONCERNING THIS
AGREEMENT. Such ancillary judicial proceedings include any suit, action or
proceeding to compel arbitration, to obtain temporary or preliminary judicial
relief in aid of arbitration, or to confirm or challenge an arbitration award.
The parties acknowledge that the fora designated by this paragraph (c) have a
reasonable relation to this Agreement and to the parties’ relationship with one
another. The parties hereby waive, to the fullest extent permitted by applicable
Law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
referred to in this Section 3.4 brought in any court referenced herein and such
parties agree not to plead or claim the same.

 

16

--------------------------------------------------------------------------------


 

Section 3.5             Notices.

 

(a)           All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt by the intended recipient) by delivery in person,
by courier service, by fax or by registered or certified mail (postage prepaid,
return receipt requested) to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 3.5):

 

If to a Covered Person,

 

c/o KKR & Co. L.P.
9 West 57th Street, Suite 4200

New York, NY 10019
Attention: General Counsel
Fax: 212-750-7003

 

If to the Partnership, at

 

KKR & Co. L.P.
9 West 57th Street, Suite 4200

New York, NY 10019
Attention: General Counsel
Fax: 212-750-7003

 

The Partnership shall be responsible for notifying each Covered Person of the
receipt of a notice, request, claim, demand or other communication under this
Agreement relevant to such Covered Person at the address of such Covered Person
then in the records of the Group Partnership Group (and each Covered Person
shall notify the Partnership of any change in such address for notices,
requests, claims, demands or other communications).

 

Section 3.6             Severability.  If any provision of this Agreement is
finally held to be invalid, illegal or unenforceable, (a) the remaining terms
and provisions hereof shall be unimpaired and (b) the invalid or unenforceable
term or provision shall be deemed replaced by a term or provision that is valid
and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision.

 

Section 3.7             Specific Performance.  Each party hereto acknowledges
that the remedies at law of the other parties for a breach or threatened breach
of this Agreement would be inadequate and, in recognition of this fact, any
party to this Agreement, without posting any bond, and in addition to all other
remedies that may be available, shall be entitled to obtain equitable relief in
the form of specific performance, a temporary restraining order, a temporary or
permanent injunction or any other equitable remedy that may be then available.

 

Section 3.8             Assignment; Successors.  This Agreement shall be binding
upon and inure to the benefit of the respective legatees, legal representatives,
successors and assigns of the Covered Persons; provided, however, that a Covered
Person may not assign this Agreement or any of his rights or obligations
hereunder, and any purported assignment in breach hereof by a Covered Person
shall be null and void; and provided further that no assignment of this
Agreement by the Partnership or to a successor of the Partnership (by operation
of law or

 

17

--------------------------------------------------------------------------------


 

otherwise) shall be valid unless such assignment is made to a person which
succeeds to all or substantially of the business of the Partnership.

 

Section 3.9             No Third-Party Rights.  Other than as expressly provided
herein, nothing in this Agreement will be construed to give any person other
than the parties to this Agreement any legal or equitable right, remedy, or
claim under or with respect to this Agreement or any provision of this
Agreement.  This Agreement and all of its provisions and conditions are for the
sole and exclusive benefit of the parties to this Agreement and their successors
and assigns.

 

Section 3.10           Section Headings.  The headings of sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation.

 

Section 3.11           Execution in Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, but all such counterparts shall together constitute but one and the
same instrument.

 

[Rest of page intentionally left blank]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed or caused to be duly
executed this Agreement as of the dates indicated.

 

 

KKR & CO. L.P.

 

 

 

By: KKR Management LLC, its

 

general partner

 

 

 

 

 

By:

/s/ William J. Janetschek

 

 

Name: William J. Janetschek

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

KKR HOLDINGS L.P.

 

 

 

By: KKR Holdings GP Limited, its general partner

 

 

 

 

 

By:

/s/ William J. Janetschek

 

 

Name: William J. Janetschek

 

 

Title: Director

 

--------------------------------------------------------------------------------


Appendix A

 

KKR & CO. L.P.

 

Covered Person Questionnaire

 

The undersigned Covered Person understands that the Partnership has filed or
intends to file with the SEC a registration statement for the registration of
the Common Units (as such may be amended, the “Registration Statement”), in
accordance with Sections 2.2 or 2.3 of the Registration Rights Agreement, dated
as of July 14, 2010 (the “Registration Rights Agreement”), among the
Partnership, KKR Holdings and the Covered Persons referred to therein.  A copy
of the Agreement is available from the Partnership upon request at the address
set forth below.  All capitalized terms used and not otherwise defined herein
shall have the meanings ascribed thereto in the Registration Rights Agreement.

 

NOTICE

 

The undersigned Covered Person hereby gives notice to the Partnership of its
intention to register Registrable Securities beneficially owned by it and listed
below in Item 3 (unless otherwise specified under Item 3) pursuant to the
Registration Statement.  The undersigned, by signing and returning this
Questionnaire, understands that it will be bound by the terms and conditions of
this Questionnaire and the Registration Rights Agreement.

 

Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Partnership and all other prospective sellers of
Registrable Securities, the directors of the Managing Partner, each officer of
the Managing Partner who signed the Registration Statement and each person, if
any, who controls the Partnership and all other prospective sellers of
Registrable Securities within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any and all losses, claims,
damages and liabilities arising in connection with statements made or omissions
concerning the undersigned in the Registration Statement, prospectus, any free
writing prospectus or any “issuer information” in reliance upon the information
provided in this Questionnaire.

 

The undersigned Covered Person hereby provides the following information to the
Partnership and represents and warrants that such information is accurate and
complete:

 

QUESTIONNAIRE

 

1.                                      Name.

 

(a)

 

Full Legal Name of Covered Person:

 

 

 

 

 

 

 

 

 

(b)

 

Full Legal Name of Covered Person (if not the same as (a) above) through which
Registrable Securities Listed in Item 3 below are held:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

(c)

 

Full Legal name of DTC Participant (if applicable and if not the same as
(b) above) through which Registrable Securities listed in Item 3 below are held:

 

 

 

 

 

 

 

 

 

(d)

 

Full Legal Name of natural control person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
Registrable Securities listed in Item 3 below):

 

 

 

 

 

 

 

2.                                      Address for Notices to Covered Person:

 

 

 

 

 

 

 

Telephone:

 

 

 

Fax:

 

 

 

Email:

 

 

 

Contact Person:

 

 

3.                                      Beneficial Ownership of Registrable
Securities:

 

Number of Registrable Securities beneficially owned:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.                                      Broker-Dealer Status:

 

(a)

 

Are you a broker-dealer?

 

 

 

 

 

Yes   o               No   o

 

 

 

Note:

 

If yes, the SEC’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

 

 

(b)

 

Are you an affiliate of a broker-dealer?

 

 

 

 

 

Yes   o               No   o

 

If yes, please identify the broker-dealer with whom the Covered Person is
affiliated and the nature of the affiliation:

 

2

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)

 

If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 

 

 

 

 

Yes   o               No   o

 

 

 

Note:

 

If no, the SEC’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

 

 

(d)

 

If you are (1) a broker-dealer or (2) an affiliate of a broker-dealer and
answered “no” to Question 4(c), do you consent to being named as an underwriter
in the Registration Statement?

 

 

 

 

 

Yes   o               No   o

 

5.                                      Beneficial Ownership of Other Securities
of the Partnership Owned by the Covered Person.

 

Except as set forth below in this Item 5, the undersigned Covered Person is not
the beneficial or registered owner of any securities of the Partnership other
than the Registrable Securities listed above in Item 3.

 

Type and Amount of Other Securities beneficially owned by the Covered Person:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.                                      Relationships with the Partnership:

 

Except as set forth below, neither the undersigned Covered Person nor any of its
affiliates, officers, directors or principal equity holders (owners of 5% or
more of the equity securities of the undersigned) has held any position or
office or has had any other material relationship with the Managing Partner or
the Partnership (or its predecessors or affiliates) during the past three years.

 

State any exceptions here:

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

 

 

 

 

7.                                      Intended Method of Disposition of
Registrable Securities (Only Applicable to a Demand Registration Effected
Pursuant to Section 2.2 of the Registration Rights Agreement):

 

Intended Method or Methods of Disposition of Registrable Securities beneficially
owned:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The undersigned agrees to promptly notify the Partnership of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and at any time while the Registration Statement remains in effect.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 7 and the inclusion of such
information in the Registration Statement and the related prospectus.  The
undersigned understands that such information will be relied upon by the
Partnership in connection with the preparation or amendment of the Registration
Statement and the related prospectus.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

Dated:

Beneficial Owner:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

PLEASE SEND A COPY OF THE COMPLETED AND EXECUTED QUESTIONNAIRE BY FAX, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

KKR & Co. L.P.
9 West 57th Street, Suite 4200

New York, NY 10019
Attention: General Counsel
Facsimile: 212-750-0003

 

4

--------------------------------------------------------------------------------